UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7450



JOSE ANTONIO RIVERA,

                                             Petitioner - Appellant,

          versus


STATE OF VIRGINIA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-247)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jose Antonio Rivera, Appellant Pro Se. Eugene Paul Murphy, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Antonio Rivera filed an untimely notice of appeal.                  We

dismiss the appeal for lack of jurisdiction.            The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4.                These

periods    are   "mandatory   and   jurisdictional."         See    Browder   v.

Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).               Parties to

civil actions have thirty days within which to file in the district

court notices of appeal from judgments or final orders.                Fed. R.

App. P. 4(a)(1).    The only exceptions to the appeal period are when

the district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered     its   order   on   July    21,   1998;

Rivera's notice of appeal was filed on September 4, 1998,* which is

beyond the thirty-day appeal period.            Rivera's failure to file a

timely notice of appeal or obtain an extension or a reopening of

the appeal period leaves this court without jurisdiction to con-

sider the merits of his appeal.      We therefore deny a certificate of

appealability and dismiss the appeal.           We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-




     *
       For the purposes of this appeal we assume that the date
Rivera wrote on the notice of appeal is the earliest date it would
have been submitted to prison authorities. See Houston v. Lack,
487 U.S. 266 (1988).


                                      2
sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                3